Citation Nr: 0936604	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1967 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 30 percent rating for PTSD, 
effective in August 2006.  

Then, in a May 2007 rating decision, the RO granted a 50 
percent rating for the PTSD, effective in August 2006.  The 
Veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Veteran appeared at the RO and testified 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

Subsequent to the hearing, additional medical evidence in the 
form of VA medical records were added to the file, 
accompanied by an appropriate waiver of initial consideration 
of the evidence by the RO in accordance with 38 C.F.R. § 
20.1304.  

The issue of entitlement to a total disability compensation 
rating based on individual unemployability due to service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  




FINDING OF FACT

For the period considered in this appeal, the Veteran's PTSD 
is shown to be productive of a disability picture that 
equates to occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective relationships; his disability 
picture is without evidence of occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting his 
ability to function independently and appropriately, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with pre-adjudication notice by 
letter dated in September 2006, and post-adjudication notice 
by letter dated in May 2008.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), indicating that to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," that if an increase in 
the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on "the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life," and that 
the notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  The May 
2008 notice specified the current diagnostic code for which 
the Veteran's PTSD is rated under and the criteria for a 
higher rating under this code.  In any case, that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's decision in Vazquez-Flores, 
specifically the holdings that VCAA notice had to include 
information about the diagnostic code under which a decision 
could be rated and notice about the impact of the disability 
on the Veteran's daily life.  Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  

It is observed that the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 556 U.S. __, 
129 S. Ct. 1696 (April 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, afforded him the opportunity to give 
testimony before the undersigned Veterans Law Judge, and 
afforded him medical examinations in October 2006 and August 
2008 to assess the severity of his PTSD.  There is no 
evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

					II.  Factual Background

In August 2006, the Veteran filed a claim for a rating higher 
than 10 percent for PTSD, alleging that his condition had 
worsened.  

VA treatment records show that in April 2006 that the Veteran 
was doing well in general but sometimes had difficulty 
sleeping.  His mood was fair with some depression at times.  
The Veteran denied suicidal or homicidal ideation, and 
auditory or visual hallucinations.  He was alert and 
cooperative, and adequately groomed.  A GAF score of 50 was 
assigned.  In May 2006, the Veteran reported poor sleep with 
nightmares.  He reported feeling irritable and nervous but 
denied feeling depressed.  The Veteran denied suicidal or 
homicidal ideation, and auditory or visual hallucinations.  
It was noted that the Veteran lived with his wife and that he 
retired the previous month.  A GAF score of 45 was assigned.  
The Veteran reported sleeping problems in June 2006.  He 
denied feeling depressed or nervous on a regular basis, 
suicidal or homicidal ideation, and auditory or visual 
hallucinations.  He was alert and cooperative, and adequately 
groomed.  Insight and judgment were without major impairment.  
A GAF score of 45 was assigned.  

At the time of an October 2006 VA examination for 
compensation purposes, it was reported that the Veteran had 
not been admitted to any inpatient psychiatric setting since 
his last examination.  Increased problems with intrusive 
memories of combat trauma, nightmares, depressed mood, crying 
spells, increased anxiety, nervousness, paranoia, flashbacks, 
difficulty sleeping, alienation and hyperarousal symptoms 
were noted.  The Veteran reported that due to the side 
effects of his medications and hyperarousal symptoms he had 
to retire from his job as a facility engineer.  The Veteran 
reported that he and his wife slept in separate beds because 
of increased acting out in his dreams.  He reported that he 
does not like people standing behind him and that being in 
closed places provokes his anxiety.  The Veteran reported 
increased suspicion of people, emotional numbing, poor 
concentration, exaggerated startle response and irritability 
since the last examination.  He described his psychosocial 
adjustment since his last examination as worse and noted he 
was moderately impaired from a social and occupational 
viewpoint. 

It was noted that the Veteran reported that he retired early 
from his career due to increased problems with his PTSD and 
that since the last examination his psychosocial and 
occupational functioning could be described as moderately 
impaired.  Examination showed that the Veteran had adequate 
speech and he was cooperative.  His affect was constricted 
and he appeared anxious.  He described paranoid ideation 
consisting of a suspicious mistrust of people in general.  He 
was oriented to time, place, person and situation.  Judgment 
for hypothetical situations was intact.  While the examiner 
noted that the Veteran's PTSD appeared to be chronic and 
severe, in summary he found that the Veteran's psychosocial 
status and quality of life since the last VA examination [in 
June 2004] was of moderate impairment from a social and 
occupational viewpoint.  The examiner noted that the Veteran 
had adequate social support to sustain him.  He was diagnosed 
with chronic, severe, PTSD.  A GAF score of 50 was assigned.  

VA outpatient records show that a GAF score of 55 was 
assigned in March 2008 and a GAF score of 54 was assigned in 
August 2008.  

At the time of an August 2008 VA examination for compensation 
purposes, the Veteran reported nightmares, increased mood 
swings, irritability, few friends, and avoidance of crowds 
and new situations.  He reported a distrust of people and 
that he continued to sleep in a separate bed from his wife.  
He reported that he mostly associated with his wife and did 
not associate with many of his family.  He reported having 
two or three friends.  He reported that he could not sit in 
one place for very long, and that he did not hunt or fish any 
more.  The Veteran reported that he was unable to work due to 
his PTSD symptoms.  The examiner found moderate impairment 
from a social functioning and severe impairment from an 
occupational functioning viewpoint.  Symptoms, signs and 
effects attributable to the Veteran's primary diagnosis were 
noted to include increased irritability, hypervigilance, 
nightmares, flashbacks, hallucinations, hyperstartle reflex, 
decreased interest in normal pleasurable activities, 
estrangement from others and strained marital relationship.  
The examiner noted that the Veteran had adequate social 
supports to sustain him.  PTSD was diagnosed, and a GAF score 
of 50 was assigned.  

VA outpatient records show that in November 2008, the Veteran 
reported that his sleeping was fair and that he continued to 
have nightmares and some intrusive memories.  It was noted 
that his anxiety was still a problem.  He denied anger 
problems although he cut his wife off short.  He reported 
that he and his wife went out sometimes but that he had some 
difficulty in social situations and sat off by himself.  A 
GAF score of 48-50 was assigned.  

VA outpatient records show that in a March 2009, the Veteran 
reported that he was not as irritable during the day.  His 
wife related that he was easier to get along with.  The 
Veteran reported that it was a little easier to sleep at 
night.  He denied significant depression.  A GAF score of 55 
was assigned.  

At his hearing in July 2009, the Veteran reported that he 
experienced nightmares at least twice a week.  He related 
that he isolated himself and avoided crowds.  He related that 
when he went to church, he sat in the back pew because he did 
not like anyone behind him.  He stated that he was irritable 
sometimes, had mood swings, and experienced depression almost 
everyday.  He reported that he did not really have any close 
friends, and that he stayed at home and kept busy.  He 
related that he did not have much family but that he had a 
fairly good relationship with his wife and that he spoke to 
his son every so often.  

					III.  Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  The 
General Rating Formula provides that a 50 percent evaluation 
is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers).  Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.
						
IV.  Analysis

The Veteran has appealed the denial for an increased rating 
for PTSD, currently rated as 50 percent disabling.  This 
rating contemplates occupational and social impairment with 
reduced reliability and productivity.  To warrant an 
increased rating of 70 percent, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and an inability to establish and maintain 
effective relationships.  

After careful consideration, the Board finds that the 
severity of the Veteran's disability picture does not show 
that his PTSD meets the criteria for a higher rating under 
Diagnostic Code 9411.  The record does not reflect symptoms 
of PTSD that more nearly approximate or equate to the 
criteria for a 70 percent rating.  For example, there is 
little or no objective evidence of deficiencies in most 
areas, such as school, family relations, judgment, thinking, 
or mood.  The evidence shows that treatment records in April 
2006 revealed that the Veteran was doing well in general but 
sometimes had difficulty sleeping.  His mood was fair with 
some depression at times.  Examination in June 2006 showed 
that the Veteran was alert and cooperative, and adequately 
groomed, and that his insight and judgment were without major 
impairment.  In the October 2006 VA compensation examination, 
the Veteran reported that due to the side effects of his 
medications and hyperarousal symptoms he had to retire from 
his job as a facility engineer.  He further reported that he 
and his wife slept in separate beds because of increased 
acting out in his dreams.  He also reported increased 
suspicion of people, emotional numbing, poor concentration, 
exaggerated startle response and irritability.  

However, it was noted that since the last examination (in 
June 2004) his psychosocial and occupational functioning 
could be described as moderately impaired.  Examination 
showed that the Veteran had adequate speech,  he was 
cooperative, and oriented to time, place, person and 
situation.  Judgment for hypothetical situations was intact.  
The examiner noted that the Veteran's PTSD appeared to be 
chronic and severe, yet he further found moderate impairment 
from a social and occupational viewpoint, noted that the 
Veteran had adequate social support to sustain him, and 
assigned a GAF score of 50, which is on the high end of the 
range (i.e., nearly moderate) for symptoms denoting serious 
impairment.  

In the August 2008 VA compensation examination, the examiner 
found moderate impairment from the standpoint of social 
functioning and severe impairment from an occupational 
functioning viewpoint, yet he too assigned a GAF score that 
was on the high end of the range for symptoms denoting 
serious impairment.  In March 2009, the Veteran reported that 
he was not as irritable during the day and his wife related 
that he was easier to get along with.  The Veteran has also 
related that he did not have much family but that he had a 
fairly good relationship with his wife and that he spoke to 
his son every so often.  

While the Veteran's PTSD has been shown, albeit not 
necessarily in a consistent pattern, to be manifested by such 
symptoms as irritability, depression, hypervigilance, 
nightmares, flashbacks, hallucinations, decreased interest in 
normal pleasurable activities, estrangement from others, 
strained marital relationship, and hyperstartle reflex, 
without other symptoms of the severity prescribed for a 70 
percent rating, the Veteran's PTSD symptoms more nearly 
approximate a 50 percent rating.  There is no indication of 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Although the evidence demonstrates that the Veteran 
has definite and significant social and occupational 
impairment attributable to his service-connected PTSD, his 
overall symptomatology is not consistent with the criteria 
for a 70 percent disability rating under Diagnostic Code 
9411.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  Indeed, when he initially filed his 
claim for a higher rating in August 2006, his PTSD was 
evaluated as 10 percent disabling, and after medical 
evaluation subsequent rating decisions established a higher 
rating of 50 percent for PTSD to reflect his worsened 
condition.  Nevertheless, the more probative evidence shows 
that the Veteran's disability is no more than 50 percent 
disabling for the period covered in this appeal.  The 
observation of the skilled professionals, consisting of two 
thorough examinations and numerous reports of outpatient 
visits, are more probative than the Veteran's own 
characterization of his disability.  Therefore, a rating in 
excess of 50 percent disabling for PTSD is denied.   

Furthermore, while an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned (38 C.F.R. § 4.126), it is 
notable that for the period considered in this appeal the 
Veteran's GAF scores ranged between 45 and 55, which 
represents from the mid-range of moderate symptoms to the 
mid-range of serious symptoms.  Even when the Veteran 
reported to the VA examiner that he retired early from his 
career on account of increased problems coping with PTSD 
symptoms, he was assessed with a GAF score of 50, which is 
near the bottom end of the range for a moderate condition.  
The subsequent GAF scores assigned at the time of outpatient 
treatments, except for that in November 2008, are higher than 
50, denoting moderate impairment.  In the view of the Board, 
such a characterization of the PTSD is consistent with the 
assignment of a 50 percent rating.  

In short, the Veteran's symptoms are more characteristic of a 
disability picture that is contemplated by a 50 percent 
rating than that contemplated by a 70 percent rating under 
Diagnostic Code 9411.  A majority of the type of criteria 
contemplated for a 70 percent rating under Code 9411 have not 
been demonstrated.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 70 percent.  Thus, staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

For these reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for PTSD, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated reports to VA 
examiners and his hearing testimony, indicating any marked 
interference with employment as a result of his PTSD.  
Furthermore, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), held that if the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  The effects and 
symptoms of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  


ORDER

A rating higher than 50 percent for PTSD is denied.  


REMAND

In regard to the remaining issue, total disability ratings 
for compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In this case, the Veteran had been employed as a facility 
engineer.  The record indicates that his service-connected 
disabilities consist of PTSD, rated 50 percent disabling; 
diabetes mellitus type II, rated 10 percent disabling; 
bilateral hearing loss, rated 10 percent disabling; and 
tinnitus, rated 10 percent disabling.  His combined 
evaluation for compensation purposes is 60 percent.  

The Board may not reject a claim for TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  

Although the Veteran had reported to the VA examiner in 
August 2008 that he retired from work due to his PTSD 
symptoms, the record also shows that he was treated by B.J., 
D.C., for a fall at work in August 2005.  In statements dated 
in January 2008 and February 2008, B.J., D.C., noted that 
since the fall the Veteran has had back pain and 
pain/numbness radiating down the right lower extremity into 
the foot.  It was noted that the Veteran had been taking 
several medications for PTSD and that due to the severity of 
the problems with his back, plus all the medications he was 
taking for PTSD, he was placed on sick leave from his job and 
that he subsequently retired due to lack of sick leave.  At 
the time of the August 2008 examination, the VA examiner 
acknowledged the Veteran's report that he was unable to work 
due to PTSD symptoms, and characterized the Veteran's 
functional impairment from an occupational standpoint as 
severe.  It is not clear if such characterization is equated 
to unemployable.  Further, VA outpatient records show that 
the Veteran continues to be followed up for diabetes 
mellitus, but it is not clear to what extent his diabetes 
mellitus causes functional and industrial impairment.  

Thus, the question remains as to whether the Veteran's 
service-connected disabilities, to the exclusion of all other 
disabilities, preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage") 
consistent with his education and occupational experience.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board finds that a VA compensation examination and 
opinion is therefore needed to decide the claim, that is, to 
determine whether the Veteran's service-connected 
disabilities prevent him from obtaining and maintaining any 
type of substantially gainful employment.  38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i).

Accordingly, the case is remanded for the following:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
service-connected disabilities preclude 
substantial gainful employment.  The 
claims folder must be forwarded to the 
examiner for review in connection with the 
examination.  In particular, the examiner 
should (a) comment generally on the 
functional and industrial impairment 
caused by the service-connected 
disabilities and (b) indicate whether, 
without consideration of the Veteran's 
advanced age, the service-connected 
disabilities together result in his 
unemployability.

2.  Thereafter, readjudicate the claim.  
If the claim remains denied, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Debbie A. Riffe 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


